                            More                                                                                                    Create Blog   Sign In




One Hot Mess
You'll laugh. You'll cry. You'll feel better about yourself. I promise.



 Tu e s d a y, J a n u a r y 2 4 , 2 0 1 7                                                                   Most Read This Week


 Energy and the Laws of Motion: Final Reflections on the                                                       Wait...Did I Just Eat a
                                                                                                               Testicle?
 Women's March on Washington
                                                                                                               This is MATRICIDE.
 I'm rounding out and wrapping up my series of posts on the DC Women's March with a description of my
                                                                                                               10 Ways to Drive Your Man
 main takeaway.                                                                                                CRAZY in Bed!

 It starts with Newton's three laws of motion:                                                                 I Wish I Could Have Been in
                                                                                                               the Room Where That 1989
        1. An object at rest stays at rest unless and until it is acted on by a resultant force (e.g.,         Juicy Fruit Gum Ad Was
                                                                                                               Written
        a table resting on the ground will not move unless pushed).
                                                                                                               Ladies, This is the Vaginal
        2. Acceleration depends on the forces acting on it and the mass of the object (Force =                 Secretion Sweetener You Did
        mass x acceleration).                                                                                  Not Know You Needed!

        3. For every action, there is an equal and opposite reaction.                                          David Bowie's Junk

 The analogy is imperfect, but: (1) My conscience is the object that was at rest until acted on by the         You Wanna Burn Down the
 force of developing history; (2) How I respond (or don't) depends on various outside forces, their            Patriarchy? Here Are 5 Simple
                                                                                                               Rules to Help You Do That
 power, and the mass of my conscience; and (3) For every negative action, there is an equal and
 opposite positive reaction I can choose to have.                                                              This Should Make Us All Very
                                                                                                               Mad.
 I've touched on these issues before, but participating in the march really brought home a simple,
 singular truth: we only get one life. We only have so much time, energy and attention to devote to the        10 Signs My Kids Are Possessed
                                                                                                               by Demons--And Yours Could
 things we care about. We alone get to decide what matters to us and how best to honor those things,
                                                                                                               Be Next!
 and we have finite resources of time, money, energy, and attention with which to do so.
                                                                                                               Top 10 George Washington
 That's why I've chosen to channel my energy and momentum in a positive as opposed to negative                 Scandals
 direction.

 I'm not interested in having online or in-person arguments with strangers (or with friends and family,      Labels

 for that matter) about why I think Donald Trump is a terrible person.                                         Advertising & Marketing (55)
                                                                                                               Alaskana (251)
 I lack the motivation to "convert" people to my way of thinking about feminism, race relations, and the
                                                                                                               Animal Kingdom (53)
 climate.
                                                                                                               Asshats (399)
                                                                                                               Awkward! (31)
 I don't have time to defend my participation in democracy, listen to other people criticize peaceful
 protesting, or explain why peaceful protesting is basic patriotism at work as opposed to a dumb waste         Bingo! (10)
 of time for privileged snowflakes.                                                                            Books & Movies (68)
                                                                                                               Childhood Stories (64)
 I couldn't be less afraid of the ramifications (personal or professional) of speaking out loudly--and         Comics (31)
 often--against a person who poses the kind of objective threat to democracy and humanity that Donald          Flowcharts (28)
 Trump does. If anything, I'm afraid of being silent, complacent, and complicit.                               Food (88)
                                                                                                               Friendship (45)
 This is what I carry with me from the march: a mandate to my conscience to remain in motion,
                                                                                                               Good Times With Technology
 propelled by the energy of millions of like-minded citizens who marched on Washington and the world           (64)
 last weekend.
                                                                                                               Health & Fitness (63)
                                                                                                               Limericks (17)
 To allow my conscience to accelerate toward what I know in my own heart is good, right, and just
                                                                                                               Miscellaneous (184)
 without allowing the forces of doubt and fruitless arguments and the cross-lobbing of insults to slow it
 down.                                                                                                         Music (63)
                                                                                                               Neurotic Musings (165)
 To make my reactions positive ones that push back against and rise above the noisy fray of self-doubt         Parenting (320)
 and the hurling of invective from people who don't really care to engage in anything approaching              Raps n' Bars (28)
 reasoned discourse anyway.                                                                                    Style & Fashion (88)
                                                                                                               Women (212)
 To not let anything, least of all internet trolls and disorienting media rabbit holes, become the objects

                                                                                                                                    Exhibit AH
                                                                                                                                   Page 1 of 4

            Case 3:19-cv-00025-JWS Document 56-34 Filed 03/26/21 Page 1 of 4
that stop my conscience in its tracks. Instead, I want my conscience to be the object that stops                     About Me
affronts to democracy in their tracks.                                                                                                 One Hot Mess

This weekend, I saw that I am not alone. I experienced with my own eyes, ears, and body the life-force                              View my complete
                                                                                                                                    profile
that will allow my conscience to remain in motion.

It was powerful. It was enormous. It was peaceful. It was beautiful. And it was real.

                                                                                                                     Blog Archive

                                                                                                                     ► 2021 (5)
                                                                                                                     ►

                                                                                                                     ► 2020 (28)
                                                                                                                     ►

                                                                                                                     ► 2019 (66)
                                                                                                                     ►

                                                                                                                     ► 2018 (235)
                                                                                                                     ►

                                                                                                                     ▼ 2017 (479)
                                                                                                                     ▼
                                                                                                                       ► December (26)
                                                                                                                       ►

                                                                                                                       ► November (29)
                                                                                                                       ►

                                                                                                                       ► October (37)
                                                                                                                       ►

                                                                                                                       ► September (31)
                                                                                                                       ►

                                                                                                                       ► August (35)
                                                                                                                       ►

                                                                                                                       ► July (35)
                                                                                                                       ►

                                                                                                                       ► June (47)
                                                                                                                       ►

                                                                                                                       ► May (45)
                                                                                                                       ►

                                                                                                                       ► April (47)
                                                                                                                       ►

                                                                                                                       ► March (53)
                                                                                                                       ►

                                                                                                                       ► February (49)
                                                                                                                       ►

                                                                                                                       ▼ January (45)
                                                                                                                       ▼
                                                                                                                          America Playing Real Life,
                                                                                                                            High Stakes Pokemon Go
                                                                                                                          Actually, the "Real Problem"
                                                                                                                            is Maroon 5 and Shirt...
                                                                                                                          Two Competing Narratives
                                                                                                                            of Intention and a Third
                                                                                                                            ...
                                                                                                                          Well This Should be
                                                                                                                            Interesting
                                                                                                                          The Privilege of Not Having
                                                                                                                            a Leftist Libtard Snow...
 Posted by One Hot Mess at 3:08 PM
                                                                                                                          By the Time Dick Cheney is
 Labels: Women                                                                                                               Calling Your Policies I...
                                                                                                                          Ask an Alaskan if Climate
                                                                                                                             Change is Real
                                                                                                                          Caps Lock, Shift, and
4 comments:                                                                                                                 Exclamation Point Keys
                                                                                                                            Plan ...
                                                                                                                          Imagine You're on a Plane
        Suddenly Susan January 24, 2017 at 3:42 PM
                                                                                                                          I Read the Entire Transcript
        It was powerful. It was enormous. It was peaceful. It was beautiful. And it was real.                                of President Trump's ...
                                                                                                                          Trump Rewrites the New
        YES. YES, IT WAS!
                                                                                                                             Colossus
        Reply
                                                                                                                          I Have Some Questions for
                                                                                                                             the Women (Plural) Who
                                                                                                                             G...
        Angel January 24, 2017 at 6:26 PM                                                                                 "Abraca ... What?" is the
                                                                                                                             Most Aptly Named Board
        Hi. Someone (maybe http://eb-misfit.blogspot.com/) posted a link to your "America Announces Divorce
                                                                                                                             G...
        from Reality" which I thought was really great! I've been reading your blog since then (and going back to
        earlier entries).                                                                                                 Good News! Juneau is Now
                                                                                                                            Alt-Dry
        I really appreciate this post, since it's been hard for me to articulate why the marches were important to        Energy and the Laws of
        me. But they were important! and a wonderful "peaceful presence" as a very small first step, to I don't             Motion: Final Reflections
        know where.                                                                                                         o...
                                                                                                                          Hey Senator McDaniel, Does
        I'm interested in the 10 actions in 100 days, and trying to focus change and action more locally                    this Look Like an
        (https://www.womensmarch.com/100/). It's great to hear something so affirming of my thoughts and                    "Unha...
        feelings from a total stranger on the other side of the country.
                                                                                                                          My Husband Was a Woke-
                                                                                                                            Ass Bae Before it Was
        Thanks again for so eloquently sharing your thoughts.                                                               Cool

                                                                                                                                          Exhibit AH
                                                                                                                                         Page 2 of 4

           Case 3:19-cv-00025-JWS Document 56-34 Filed 03/26/21 Page 2 of 4
                                                                                     Trump Truly is Our Sentient
        Angel Johnston                                                                  Cheeto Overlord
        Chicago, IL
                                                                                     Fact: This is What
        Reply                                                                          Democracy Looks Like
                                                                                     March on Washington: A
             Replies                                                                   Photo Essay
                                                                                     This Flight is Chock Full of
                  One Hot Mess        January 25, 2017 at 8:11 AM                      Pussies, and the Futu...
                  Thank you, Angel.                                                  And Now Gwyneth Paltrow
                                                                                       Wants You to Shove a
                                                                                       Jade ...
         Reply
                                                                                     A Feminist Takedown of
                                                                                        The Worst Fucking Song
                                                                                        Ever...
        Katie B. January 24, 2017 at 11:18 PM                                        Open Letter to the Grizzly
                                                                                       Bear Trying to Break
        Beautiful. Thank YOU!                                                          In...
        Reply                                                                        5 Hot Evening Looks that
                                                                                        Say "Don't Even Fucking
                                                                                        T...

     Enter your comment...                                                           This Hour in
                                                                                       Whitesplaining: Ya Done
                                                                                       Fucked Up, De...
                                                                                     Here's the Kind of Shit that
                                                                                       Can Happen When You
             Comment as:                                                               P...
                                 Google Accoun
                                                                                     Ghost of Dr. Martin Luther
                                                                                       King, Jr. Returns to Sc...

    Publish            Preview                                                       I Learned to Speak Spanish
                                                                                        from Color Me Badd
                                                                                     Congress to My Friends and
Note: Only a member of this blog may post a comment.                                   to America: Drop Dead.

Newer Post                                            Home          Older Post       Behold! My Son is a Genius
                                                                                       Because He is Moving
Subscribe to: Post Comments (Atom)                                                     Ch...
                                                                                     America Announces Divorce
                                                                                       from Reality
                                                                                     My Ears are Bleeding and
                                                                                       We are All BEYOND
                                                                                       Fucked!
                                                                                     If #GoldenShowerGate is
                                                                                         Wrong, I Don't Want to
                                                                                         be ...
                                                                                     Many People are Saying
                                                                                       that Jeff Sessions and
                                                                                       Pete...
                                                                                     Eaveswatching
                                                                                     You Can't Tell My Mom Jack
                                                                                       Shit
                                                                                     Inside My Head in a Car
                                                                                        During an East Coast
                                                                                        Blizzard
                                                                                     Things I Did Not Know
                                                                                       Existed, Things I Knew
                                                                                       Exist...
                                                                                     For the Record, the Future
                                                                                       Leader of the Free
                                                                                       Worl...
                                                                                     Many People are Saying
                                                                                       that People Who Police
                                                                                       Othe...
                                                                                     Uh, Not So Sure About This
                                                                                       Throw Pillow
                                                                                     Hiding Out
                                                                                     Making Murderers Out of
                                                                                       the Real Hippies of
                                                                                       Downto...
                                                                                     My Kids Think Graveyards
                                                                                       Have Gift Shops


                                                                                 ► 2016 (667)
                                                                                 ►

                                                                                 ► 2015 (731)
                                                                                 ►
                                                                                                      Exhibit AH
                                                                                                     Page 3 of 4

          Case 3:19-cv-00025-JWS Document 56-34 Filed 03/26/21 Page 3 of 4
                                                          ► 2014 (187)
                                                          ►




                      Simple theme. Powered by Blogger.




                                                                          Exhibit AH
                                                                         Page 4 of 4

Case 3:19-cv-00025-JWS Document 56-34 Filed 03/26/21 Page 4 of 4
